Citation Nr: 1638498	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

2.  Entitlement to an increased (compensable) rating for chronic allergies.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned in March 2016 and a copy of that transcript is of record.  

The Veteran submitted additional evidence in March 2016 and submitted a waiver of initial RO review in June 2016.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to an extraschedular rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral hearing loss has been manifest by hearing acuity of no worse than Level I in the right ear and no worse than Level V in the left ear.  

2.  For the entire appeal period, the Veteran's chronic sinusitis has been manifest by three to six incapacitating episodes per year, characterized by headaches, pain, and purulent discharge or crusting.  

3.  For the entire appeal period, the Veteran's allergic rhinitis has been manifest by greater than 50 percent obstruction of both nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a 10 percent rating for chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).

3.  The criteria for a separate 10 percent rating for allergic rhinitis have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in May 2009.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in May 2009, March 2012, April 2012, and August 2015.  An addendum opinion was also obtained in March 2012.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hearing loss and chronic allergies in sufficient detail so that the Board's evaluations are informed determinations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, the examinations concerning the Veteran's bilateral hearing loss specifically addressed the reported functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board acknowledges that at the March 2016 Board hearing the Veteran's representative asserted that another VA examination may be warranted to "clarify" the Veteran's hearing loss.  However, as the Board finds that the VA examinations are adequate for rating purposes and the representative's arguments amount to a disagreement with the examination findings, a remand is not necessary.  

The Board also notes that the Veteran reported at the March 2016 Board hearing that her symptoms are worse in the late winter and spring.  In this regards, the Board finds that a remand is not necessary to afford the Veteran another VA examination during the late winter and spring as the Veteran submitted a March 2016 disability benefits questionnaire completed by a private physician.  That is, the Board finds that an additional remand would only cause undue delay.  

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judges in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

There is no additional notice or assistance that would be reasonably likely to assist the Veteran in further substantiating her claims on appeal.  38 U.S.C.A. § 5103A.

Analysis

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Hearing Loss

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 Hertz.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2015).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

VA treatment records dated from April 2006 to December 2014 show that the Veteran was treated for hearing loss.  An October 2009 VA treatment record shows that she reported increased difficulty hearing others and performing her duties at work.  

Private treatment records dated from January 2007 May 2015 show that the Veteran was treated for hearing loss.  A February 2009 private treatment record shows that a private physician diagnosed noise-induced sensorineural hearing loss and recommended hearing aids.  The physician noted that the Veteran's hearing test showed a stable left greater than right high frequency sensorineural hearing loss consistent with noise injury.  The physician noted that a comparison of the current hearing test to the one done in August of 2007 revealed no progression.  A November 2009 private treatment record shows that the Veteran received hearing aids.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported the inability to hear in noisy environments and speech problems in that she incorrectly pronounces words.  She also reported motion imbalance.  The Veteran reported difficulty understanding and hearing speech with background noise present.  The Veteran reported the following functional impairment, difficulty understanding and hearing speech with background noise presents.  On physical examination the right side was within normal limits and the left side was within normal limits.  The external ear examination on the right side was within normal limits and the left side was within normal limits.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in the right ear and 80 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
15
25
60
30
LEFT
20
55
60
60
49 (48.75)

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level III in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level III for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In July 2011 the Veteran submitted copies of her employment performance reviews.  

The Veteran was afforded another VA examination in April 2012.  The examiner noted that the condition had a significant effect on occupation due to hearing difficulty.  The examiner noted that there was no effect on usual daily activities.  The Veteran's Maryland CNC Word List speech recognition score was 96 percent in the right ear and 94 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
15
20
55
26 (26.25)
LEFT
15
60
60
65
50

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level I in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in August 2015.  The examiner noted that the Veteran reported the overall functional impairment was she requires low noise environment and speech impairment.  The Veteran's Maryland CNC Word List speech recognition score was 94 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
35
40
60
39 (38.75)
LEFT
20
75
70
65
58 (57.5)

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  However, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in the left ear as the pure tone threshold at 1000 Hertz was 20 decibels while it was 75 decibels at 2000 Hertz.  Under Table VIa, the findings yield a numeric designation of Level IV in the left ear.  As such, Table VIa results in the higher numeral.  The next higher Roman numeral is Level V.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  

At the March 2016 Board hearing, the Veteran asserted that she should be considered for an extraschedular rating due to the functional impact of her hearing loss on her employment.  She reported specific situations when hearing loss interfered with her work; and created safety risks.  The Veteran reported that her problems had been reflected on her performance evaluations.  She also reported that 

The evidence is against a compensable rating for the Veteran's bilateral hearing loss because hearing tests have not shown specific levels of hearing loss that meet or approximate the criteria for a compensable rating.  While she has reported additional hearing impairment in the form of difficulties performing her job, the scheduler rating depends on a mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is no reasonable doubt to be resolved as to the scheduler rating and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Chronic Allergies

The Veteran's chronic allergies are rated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6599-6510.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6599 refers to an unlisted disability of the respiratory system.  Diagnostic Code 6510 pertains to sinusitis, parasinusitis, chronic.  Due to the nature the nature of the Veteran's disability, the Board finds that the rating criterion applied by the RO is appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2015).  Another potentially applicable diagnostic code is Diagnostic Code 6522, which contemplates allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

Under the General Rating Formula for Sinusitis (diagnostic codes 6510 through 6514); a noncompensable rating is warranted for detection by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  In a Note, the General Rating Formula defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted for the absence of polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating is warranted for the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Turning to the evidence of record, VA treatment records dated April 2006 to December 2014 show that the Veteran was treated for year round allergies.  

Private treatment records dated January 2007 May 2015 show that the Veteran received allergy shots and prescription medication for her chronic allergies.  

In October 2011 the Veteran submitted a journal of symptoms for the years from 2008 to 2011.  The Veteran reported the relevant symptoms of a running nose, sneezing, coughing and headaches.  

The Veteran was afforded a VA examination in March 2012.  The examiner noted that the Veteran had chronic sinusitis and rhinitis.  The Veteran reported that her symptoms were year round and not seasonal.  She added that she had been getting allergy injections since 2006.  The examiner noted that the allergy work up showed the Veteran was allergic to roaches, grass and mites.  The Veteran also reported food allergies and indigestion from tomatoes, broccoli and beans.  She got blisters in her mouth and hives on her chest, arms and face.  She was now using Nasonex and Claritin D.  She said she was last on antibiotics for sinusitis one week prior.  She had not had an allergy attack since she began allergy injections. 

The examiner noted that there had been no surgery or hospitalizations.  The examiner found that the Veteran had chronic sinusitis of the maxillary and frontal sinuses with episodes of sinusitis.  The examiner noted that the Veteran had had two non-incapacitating episodes of sinusitis in the prior 12 months.  The Veteran had not had any incapacitating episodes in the prior 12 months.  

It is unclear if the examiner noted greater than 50 percent obstruction of the nasal passage on both sides.  The examiner noted that the Veteran did not have a septal deviation; benign or malignant neoplasms.  The examiner further noted that turbinates were red and boggy; there was no exudate in the throat, erythema, or exudate on the tonsils.  The Veteran reported that she would miss work about one or two days because of sinus and rhinitis.  She reported that this would happen two or three times a month.  

In a March 2012 addendum opinion, the examiner noted that the Veteran had chronic sinusitis; and therefore, it was at least as likely as not that the problems with sinus infections were related to her in-service allergies.  

The Veteran was afforded another VA examination in August 2015.  The examiner diagnosed chronic sinusitis and allergic rhinitis.  The Veteran reported that her condition had gotten worse and she had chronic fatigue, sneezing, coughing and a runny nose.  The examiner noted that continuous medication was required for control of the condition and that the Veteran was taking Nasonex, Claritin and allergy injections twice a week.  The examiner noted that the Veteran had maxillary chronic sinusitis.  

The symptom associated with the chronic sinusitis was episodes of sinusitis.  The examiner noted that the Veteran had chronic sinusitis with episodes of purulent discharge and crusting.  The Veteran also had pain and tenderness of the affected sinus and headaches.  The examiner noted that the Veteran had non-incapacitating episodes of sinusitis four times in the prior 12 months.  The Veteran had not had incapacitating episodes of sinusitis in the prior 12 months; and had not had sinus surgery.  

The examiner noted that the Veteran had rhinitis; but did not have greater than 50 percent obstruction of the nasal passage on both sides due to the rhinitis.  The examiner also found that there was not complete obstruction one side due to rhinitis; and there was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  

The Veteran did not have a granulomatous; larynx or pharynx condition.  She did not have a deviated nasal septum due to trauma; a benign or malignant neoplasm.  X-rays of the paranasal sinuses were negative.  The examiner explained that the impact of the Veteran's condition on her ability to work was functional limitations during episodes of sinusitis and/or rhinitis due to nasal blockage, congestion, discharge, sneezing, and sinus headaches.  The examiner explained that for the VA established diagnosis of chronic allergies there was a new diagnosis as the condition had progressed to now include chronic sinusitis.  

In a July 2015 statement the Veteran reported that she took to allergy injections twice per week due to reactions to mold, weed mix, trees, environmental and grass.  

At the March 2016 Board hearing the Veteran reported that she snores.  The Veteran reported that she feels that she has one side that is completely blocked, or at least has a major obstruction.  The Veteran's representative asserted that on the day of the examination the Veteran had taken a lot of medication so there was no blockage.  The Veteran reported that she has been taking allergy shots since 2008.  The Veteran reported that she also takes other medications.  The Veteran reported that her symptoms are the worst at spring time.  

A March 2016 disability benefits questionnaire, completed by a private physician, reveals that the Veteran was diagnosed with allergic rhinitis.  The physician noted that the Veteran had seasonal perennial allergic rhinitis.  The physician noted that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The physician noted that there was not complete obstruction on one side due to rhinitis.  The physician also noted that there was not permanent hypertrophy of the nasal turbinites or nasal polyps.  

The Veteran did not have granulomatous rhinitis, rhinoscleroma, Wegener's granulomatosis, or lethal midline granulomas.  The examiner noted that the Veteran's condition affected her ability to work in that it may cause distraction or sedation due to poor sleep.  The examiner concluded that the Veteran had rhinitis and that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  

Based on the above, the Board finds that after resolving all reasonable doubt in favor of the Veteran, a 10 percent rating is warranted for her sinusitis under diagnostic code 6510.  That is, the Board finds that the most competent and credible evidence of record indicates that the Veteran had three to six incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  In this regards, the Board points to the Veteran's journal of symptoms and the Veteran's lay testimony that she misses one to two days of work, two to three times per year.  The Board does not find that the evidence of record shows that the Veteran's symptoms more closely approximate the next higher rating under diagnostic code 6510.  The evidence of record does not show that the Veteran has had three or more incapacitating episodes per year of sinusitis, or that she has had more than six non-incapacitating episodes per year.  Therefore, a rating in excess of 10 percent under diagnostic code 5210 is not warranted.  

The Board also finds that a separate 10 percent rating is warranted for the Veteran's allergic rhinitis under diagnostic code 6522 for greater than 50 percent obstruction of the nasal passage on both sides.  The Board notes that it is not clear whether the March 2012 VA examiner fully addressed whether the Veteran had an obstruction and that the August 2015 examiner concluded that the Veteran did not.  However, in light of the representative's contention that the Veteran had taken medication before the August 2015 examination; and the fact that the Veteran has consistently reported the same symptomology throughout the appeal period by greater than 50 percent obstruction of both nasal passages.  However, the evidence of record is against a finding that the Veteran's has polyps as required for the next higher rating under diagnostic code 6522.  Therefore, a rating in excess of 10 percent is not warranted.  

The Board has also considered whether a higher or separate rating is warranted under a separate diagnostic code.  However, the most competent and credible evidence of record is against a finding that the Veteran has a condition of the larynx or pharynx, aphonia, bacterial rhinitis, or granulomatous rhinitis.  Therefore, the Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532.  As such, a separate or higher rating under another diagnostic code is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic sinusitis and allergic rhinitis with the established criteria found in the rating schedule.  The Veteran has not described exceptional or unusual features associated with her chronic sinusitis and allergic rhinitis.  The Board first notes that the most competent and credible evidence of record does not indicate that the Veteran's food allergies are related to her military service.  Additionally, the Board concludes that the Veteran's reports of coughing, headaches, sneezing and running nose are explicitly addressed in the rating criteria or contemplated in the symptoms noted in the rating criteria.  The Board notes that there is no doubt that the Veteran's symptoms cause some impairment in her functioning and capacity.  However, the extent of her impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of her disability.  Furthermore, there is no objective evidence that the Veteran's chronic sinusitis and allergic rhinitis have caused frequent hospitalizations or marked interference with employment.  Therefore, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the evidence does not suggest, and the Veteran does not allege, that she is unemployable due to her chronic sinusitis and allergic rhinitis.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  

Entitlement to an increased, 10 percent, rating for chronic sinusitis is granted.  

A separate 10 percent rating for allergic rhinitis is granted.  


REMAND

The there is evidence of additional symptomatology from the hearing loss that is not contemplated by the rating schedule and that there is marked interference with employment.  The question of entitlement to extraschedular consideration under 38 C.F.R. § 3.321 (b) has been raised.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes consideration of an extraschedular evaluation based on multiple disabilities with combined effects that are exceptional and not captured by the schedular evaluations.  These questions must be referred to the VA's Director of Compensation and Pension Services or the Undersecretary for Benefits; the Board cannot adjudicate this question in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular rating for bilateral hearing loss to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) as well as on the basis of the combined effects of the service connected disabilities.

2.  If any benefit sought on a perfected appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


